[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO DISMISS
The defendant, Town of West Hartford, moves to dismiss this action because the plaintiff, Starkel Road Associates (Starkel), did not filed a proper recognizance as required by General Statutes § 12-117a.1
The recognizance filed by Starkel recites that Michael D. Reiner is the principal. The principal in this case is Starkel, not Michael D. Reiner. Counsel for Starkel, at the hearing on the motion to dismiss, represented that Michael D. Reiner was not a principal in Starkel, nor did he have a financial interest in Starkel. Under these circumstances, the requirement of a recognizance or bond to prosecute this tax appeal under § 12-117a
has not been met.
"Our practice does not favor the termination of proceedings without a determination of the merits of the controversy where that can be brought about with due regard to necessary rules of procedure. . . . A trial court should make every effort to adjudicate the substantive controversy before it, and, where practicable, should decide a procedural issue so as not to preclude hearing the merits of an appeal." (Citations omitted; internal quotation marks omitted). Haigh v. Haigh, 50 Conn. App. 456,463, 717 A.2d 837 (1998). This appeal can be preserved and the interest of the Town protected by having the plaintiff file a proper recognizance or bond. See Sheehan v. Zoning Commission, 173 Conn. 408, 410-411,378 A.2d 519 (1977).
Under these circumstances, the plaintiff is ordered to file a proper recognizance or bond in this action within two weeks from the date of this decision. If a proper recognizance or bond is not filed within two weeks from the date of this decision, the motion to dismiss will be granted. See Practice Book § 8-5.
CT Page 3993
Arnold W. Aronson Judge Trial Referee